Case 2:20-cv-00014-JPJ-PMS Document 16 Filed 10/29/20 Page 1 of 2 Pageid#: 86


                                                                      CLERK'SOFFICE U.S.DIST.COURT
                                                                             ATABINGDON,VA
                     IN THE U NITED STA TES D ISTRICT COU RT                     FILED

                    FOR TH E W ESTERN DISTM CT O F V IRG IN IA                0C1-29 2229
                                                                           JU   (7     L Y CLERK
                                                                         BY:
                                                                                #
M ELIN DA SCOTT,          )
Plaintiff                 )
                          )                                CaseN o.2:20cv14
                          )
W ISE CO U N TY DEPT.     )
ofSO CIAL SERV ICES,      )
etal                      )



                         M O TION TO JO IN IN D EFEN D AN TS




COM ES NOW ,thePlaintiff,in accordancewith Rule 19,and requeststhatthishonorablecourt

grantthePlaintiffleavetojoininthefollowingpartiesasDefendants:



             (1)W iseCountyBoardofSupervisors
             (2)W iseCountySocialServicesBoard ofSupervisors
             (3)VirginiaDepartmentofSocialServicesCommissioner,S.DukeStoren,inhis
                officialcapacity

             (4)VirginiaStateBoard ofSocialServices




                                                                                     '
                                                                                     ;?i'fï-;
                                                                                            t
                                                                                     -/ î
                                                                                        t -,t
                                                                                        v
                                                                                            (
                                                                                            :
                                                                                            -
                                                                                            )
                                                                                            d
                                                                                            'q(
                                                                                             r'
                                                                                              x
                                                                                              q
                                                                                              )2
                                                                                               1
 Case 2:20-cv-00014-JPJ-PMS Document 16 Filed 10/29/20 Page 2 of 2 Pageid#: 87



RESPECTFU LLY SU BM ITTED ,




         A

  elinda Scott,pro-se
PO BOX 1133-201410 887
Richm ond,VA 23218
mSCOttw@ gmu.edu
540-692-2342




                             CERTIFICA TE OF SERV ICE


1hereby certify thatIhaveboth m ailed a copy ofthisM OTION TO JOIN IN DEFENDANTS to
the D efendant, by counsel, to Christopher D adak, Esquire, G UYNN, W ADDELL, CARROLL &
LOCKABY, P.C. 415 S. College Avenue,Salem ,Virginia 24153 and by electronic delivery to
christopherd@guynnwaddell.com onthis W X      dayofOct.,2020.




                                                                   M elindaScott pro-se
                                                             PO BO X 1133-2014PM 8 87
                                                                   Richm ond,V A 23218
                                                                     mscottw@ gmu.edu
                                                                          540-692-2342




                                                                                     & V
